Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 4, and 7, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-8, dated 4/20/2022) were persuasive and overcome the 35 U.S.C. 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include an article storage system comprising:
a moving object configured to house an article, and move on a road; and
a server configured to
manage information of the moving object and information of a user who uses the moving object,
store user identification information for identifying the user and moving object identification information for identifying the moving object to be used by the user in association with each other,
acquire a request from the user relating to housing of the article in the moving object, the request from the user including a rent start date, an expected return date, and information relating to the article,
when the request from the user is acquired, specify the moving object to be used by the user for housing the article based on the user identification information, the moving object identification information, the rent start date, the expected return date, and the information relating to the article, and
perform control such that the specified moving object moves from a standby point where the moving object is on standby for acquiring the request to an item housing point, different from the standby point, where the item is housed in the moving object, and after the item is housed in the moving object, the specified moving object moves from the item housing point to a base where the specified moving object is on standby with the item housed therein, and
when a plurality of the moving objects store a plurality of the articles respectively that belong to the user, a first set of the plurality of moving objects storing the articles required by the user moves from the standby point to the item housing point, and a second set of the plurality of moving objects not storing any of the articles required by the user does not move from the standby point to the item housing point.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 4 recites limitations that include an information processing apparatus configured to control a moving object, the moving object being configured to house an article and move on a road, the information processing apparatus comprising a server configured to
 manage information of the moving object and information of a user who uses the moving object,
store user identification information for identifying the user and moving object identification information for identifying the moving object to be used by the user in association with each other,
acquire a request from the user relating to housing of the article in the moving object, the request from the user including a rent start date, an expected return date, and information relating to the article,
when the request from the user is acquired, specify the moving object to be used by the user for housing the article based on the user identification information, the moving object identification information, the rent start date, the expected return date, and the information relating to the article, and
perform control such that the specified moving object moves from a standby point where the moving object is on standby for acquiring the request to an item housing point, different from the standby point, where the item is housed in the moving object, and after the item is housed in the moving object, the specified moving object moves from the item housing point to a base where the specified moving object is on standby with the item housed therein, and
when a plurality of the moving objects store a plurality of the articles respectively that belong to the user, a first set of the plurality of moving objects storing one of the articles required by the user moves from the standby point to the item housing point, and a second set of the plurality of moving objects not storing any of the articles required by the user does not move from the standby point to the item housing point.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 7 recites limitations that include an information processing method for causing an information processing apparatus including a server to control a moving object, the moving object being configured to house an article and move on a road, the information processing method comprising:
with the server, managing information of the moving object and information of a user who uses the moving object;
with the server, storing user identification information for identifying the user and moving object identification information for identifying the moving object to be used by the user in association with each other;
with the server, acquiring a request from the user relating to housing of the article in the moving object, the request from the user including a rent start date, an expected return date, and information relating to the article;
with the server, when the request from the user is acquired, specifying the moving object to be used by the user for housing the article based on the user identification information, the moving object identification information, the rent start date, the expected return date, and the information relating to the article, and
performing control such that the specified moving object moves from a standby point where the moving object is on standby for acquiring the request to an item housing point, different from the standby point, where the item is housed in the moving object, and after the item is housed in the moving object, the specified moving object moves from the item housing point to a base where the specified moving object is on standby with the item housed therein, and
with the server, when a plurality of the moving objects store a plurality of the articles respectively that belong to the user, a first set of the plurality of moving objects storing one of the articles required by the user moves from the standby point to the item housing point, and a second set of the plurality of moving objects not storing any of the articles required by the user does not move from the standby point to the item housing point. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 19, 2022